DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Response to Amendment
The amendment filed on 7/28/2021 has been acknowledged. Accordingly, claims 1, 3-7, 11, 13 and 16-17 have been amended, thus currently claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 13-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, in the phrase ”a broad-angle scattering feature of the second backlight region configured to scatter out of the single light guide a portion of the guided light as the broad-angle emitted light from a portion of the light guide corresponding to the second backlight region” of lines 8-11, the limitations “a portion of the guided light” and “a portion of the light guide” are unclear. 
First, “a portion of the guided light” has already being used to describe the portion of guided light of the directional scattering element, see lines 4-5. However according to claim 1, the claimed portion of the guided light should be different because they originate from different backlight regions, see claim 1, lines 2-5. 
Second, “a portion of the light guide” has already being used to describe the portion of the light guide corresponding to the first backlight region of the directional scattering element, see lines 5-6. However according to claim 1, the claimed portion of the light guide should be different because the corresponding first and second backlight regions are adjacent, see claim 1, line 6. 
For purpose of examination, the Examiner has interpreted the phrase above as:
-- a broad-angle scattering feature of the second backlight region configured to scatter out of the single light guide another portion of the guided light as the broad-angle another portion of the single light guide corresponding to the second backlight region --.

Claims 4-7 are rejected as they depend from claim 3.

Regarding claim 13, in the phrase ” a broad-angle scattering feature distributed along a length of a portion of the light guide corresponding to the second backlight region, 
the broad-angle scattering feature being configured to scatter out of the light guide a portion of the guided light as the broad-angle emitted light” of lines 9-12, the limitations “a portion of the light guide” and “a portion of the guided light” are unclear. 
First, “a portion of the light guide” has already being used to describe the portion of the light guide corresponding to the first backlight region, see lines 4-5. However according to claim 11, the claimed portion of the light guide should be different because the corresponding first and second backlight regions are adjacent, see claim 11, lines 5-6. 
Second, “a portion of the guided light” has already being used to describe the portion of guided light of the directional scattering elements, see lines 4-5. However according to claim 11, the claimed portion of the guided light should be different because they originate from different backlight regions, see claim 11, lines 2-5. 
For purpose of examination, the Examiner has interpreted the phrase above as:
-- a broad-angle scattering feature distributed along a length of another portion of the single light guide corresponding to the second backlight region, the broad-angle 

Claims 14-15 are rejected as they depend from claim 13.

Regarding claim 17, in the phrase ” scattering out a portion of the guided light as the broad-angle emitted light using a broad-angle scattering feature located along a portion of the single light guide corresponding to the second backlight region ” are unclear. 
First, “a portion of the guided light” has already being used to describe the portion of guided light being directionally emitted light, see line 5. However according to claim 16, the claimed portion of the guided light should be different because they originate from different backlight regions, see claim 16, lines 5-7.
Second, “a portion of the light guide” has already being used to describe the portion of the light guide corresponding to the first backlight region, see lines 6-7. However, the claimed portion of the light guide should be different because the corresponding first and second backlight regions are adjacent, see, lines 3-4. 
For purpose of examination, the Examiner has interpreted the phrase above as:
-- scattering out another portion of the guided light as the broad-angle emitted light using a broad-angle scattering feature located along another portion of the single light guide corresponding to the second backlight region --.

Claim 18 is rejected as it depends from claim 17.

Regarding claim 19, in the phrase ” using a second backlight ” in line 3,  is unclear since “a first” backlight has not being previously introduced. 
For purpose of examination, the Examiner has interpreted the phrase to mean -- using an additional backlight --.

Claim Objections
Claims 3-5 11, 13 and 18-19 are objected to because of the following informalities:
In claim 3, the phrase “a portion of the light guide”, in line 6, should be changed to -- a portion of the single light guide -- , since the light guide was previously introduced as “single light guide”;
In claim 4, the phrases:
“the single light guide portion” in line 3, should be changed to -- the portion of the single light guide --, since the claimed portion was previously introduced as “a portion of the single light guide” in claim 3.
“the directional scattering element plurality” in lines 4-5, should be changed to -- the plurality of directional scattering elements --, since the limitation was previously introduced in line 2.
In claim 5, the phrases:
“the guided light portion” in lines 4 and 6, should be changed to -- the another portion of the guided light --, since the specific guided light was interpreted as “another portion of the guided light”, see 112 rejection of claim 5 above.

In claim 11, the phrase “the light being emitted”, in line 8, should be changed to -- the light of the broad-angle backlight been emitted -- , in order to avoid any confusion with the light emitted by the dual view zone backlight, see line 2.
In claim 13, the phrase “the directional scattering element plurality”, in line 6, should be changed to – the plurality of directional scattering elements -- , since the limitation was previously introduced in line 4.
In claim 18, the phrases “the directional scattering element plurality” in lines 5-6, should be changed to -- the plurality of directional scattering elements --, since the limitation was previously introduced in lines 2-3.
In claim 19, the phrases “second backlight” in lines 5, 7 and 10, should be changed to – additional backlight --, since the specific backlight was interpreted as “additional backlight”, see 112 rejection of claim 19 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Minami; Masaru (US 20120257406 A1, hereinafter, “Minami”, newly cited by the Examiner).

Regarding claim 1, Minami teaches a dual view zone backlight (Light source device, see figures 1-16, and annotated figure below) comprising: 
a first backlight region (see total reflection regions 32 in between scattering regions 31, see fig 2) of a single light guide (light guiding plate 3, see fig 2), the first backlight region (region of 32) configured to emit directional emitted light (see light traveling upwards and towards display section 1, as seen in annotated figure 2 below) toward a first view zone (see FVZ in annotated figure below); and 
a second backlight region (31) of the single light guide (3), the second backlight region (32) configured to emit broad-angle emitted light (see scattered light of fig 3 having a wider emission angle than the directional emitted light of fig 2) toward both the first view zone (FVZ) and a second view zone (see SVZ in annotated figure 2 below), the second backlight region (31) being adjacent to the first backlight region (32 in between 31s), 
wherein a viewing range (see range of illumination in annotated figure 2 below) of the first view zone (FVZ) has a direction that differs (since FVZ is directly above 1, and 
Figures 2 and 3 of Minami with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    908
    764
    media_image1.png
    Greyscale

Regarding claim 2, Minami teaches wherein the viewing range of the first view zone (see range of illumination in annotated figure 2 above) and the viewing range of the second view zone (see viewing range as seen in annotated figure 3 above) are mutually exclusive in angular space (since the for SVZ the angular space opens out at an angle vs the angular space forward does not, thus the angular spaces are mutually exclusive). 

Regarding claim 8, Minami teaches an electronic display (Light source device and Display, see figures 1-16, and annotated figure above) comprising 
a first backlight region (32 in between 31) of a single light guide (3), the first backlight region (32 in between 31) configured to emit directional emitted light (see light traveling upwards and towards display section 1, as seen in figure 2) toward a first view zone (FVZ); and 
a second backlight region (31) of the single light guide (3), the second backlight region (32) configured to emit broad-angle emitted light (see scattered light of fig 3 having a wider emission angle than the directional emitted light of fig 2) toward both the first view zone (FVZ) and a second view zone (SVZ), the second backlight region (31) being adjacent to the first backlight region (31 in between 31), 
wherein a viewing range (see range of illumination in annotated figure above) of the first view zone (FVZ) has a direction that differs (since FVZ is directly above 1, and SVZ is larger and extends to different directions) from a direction of a viewing range (see viewing range as seen in annotated figure 3 below) of the second view zone (SVZ).


Regarding claim 9, Minami teaches wherein the displayed image (2D image, see ¶ 37) provided to the first view zone (since the image at FVZ corresponds to a 2D image) is different from the displayed image (3D image, see ¶ 37) provided to the second view zone (since the image at SVZ corresponds to a 3D image).

Regarding claim 16, Minami teaches method of dual view zone backlight operation (operating Light source device, see figures 1-16, and annotated figure above), the method comprising: 
emitting directional emitted light (see light traveling upwards and towards display section 1, as seen in annotated figure 2 above) toward a first view zone (FVZ) using a first backlight region (32 in between 31s) of a single light guide (3); and 
emitting broad-angle emitted light (see scattered light of fig 3 having a wider emission angle than the directional emitted light of fig 2) toward both the first view zone (FVZ) and a second view zone (SVZ) using a second backlight region (31) of the single light guide (3), the second backlight region (32) being adjacent to the first backlight region (31 in between 31s), 


Regarding claim 20, Minami teaches further comprising Modulating (see modulation disclosed in ¶ 37) the directional emitted light (light emitted upwards) and the broad-angle emitted light (light emitted upwards and to the sides) using an array of light valve (plurality of pixels in 1, see ¶ 37) to provide a first displayed image (2D image, see ¶ 37) in the first view zone (FVZ) and 
a second displayed image (3D image, see ¶ 37) in the second view zone (since the image at SVZ corresponds to a 3D image).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, although Minami teaches the dual view zone backlight of claim 1, the prior art the prior art of the record fails to teach wherein the dual-mode backlight further comprising an additional backlight adjacent to the dual view zone backlight and configured to emit light toward the dual view zone backlight, the dual view zone backlight being optically transparent to the light emitted from the additional backlight, wherein the dual view zone backlight is configured to emit both the directional emitted light and the broad-angle emitted light during a first mode, the additional backlight being configured to emit the light toward the dual view zone backlight during a second mode.

Claims 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 11, while dual-mode displays including a dual view zone backlight configured to emit light during a first mode, the light being emitted from a first backlight region of a single light guide toward a first view zone as directional emitted light and from a second backlight region of the single light guide toward both the first view zone and a second view zone as broad-angle emitted light, the second backlight 
the dual view backlight as disclosed above further including a broad-angle backlight adjacent to the dual view zone backlight and configured to emit light during a second mode, the light being emitted through the dual view zone backlight toward both the first and second view zones as broad-angle light.

Claim 12 is allowed for being dependent on the allowed claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875